—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered September 9, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s legal sufficiency claim is unpreserved for ap*560pellate review, as his motion for a trial order of dismissal was not specific (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, People v Saunders, 64 NY2d 665; People v Perdomo, 204 AD2d 358; People v Tate, 200 AD2d 602). O’Brien, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.